                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                       Case No. 17-cv-05554-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER DISMISSING CASE
                                                 v.
                                   9
                                                                                             Re: ECF No. 338
                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ellen Hardin has filed a notice of voluntary dismissal under Federal Rule of Civil

                                  14   Procedure 41(a)(1)(A)(i). ECF No. 338. That rule provides that a “plaintiff may dismiss an action

                                  15   without a court order by filing . . . a notice of dismissal before the opposing party serves either an

                                  16   answer or motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i) (emphasis added).

                                  17   However, as Hardin’s notice itself observes, “Defendants have served a motion for summary

                                  18   judgment.” ECF No. 338 at 2; see also ECF Nos. 270-72 (Defendants’ motions for summary

                                  19   judgment). Defendants have also filed an answer. ECF No. 79. Dismissal under Rule

                                  20   41(a)(1)(A)(i) would therefore be improper.

                                  21          Nonetheless, pursuant to Hardin’s request – which was filed by counsel for Defendant

                                  22   Mendocino Coast District Hospital – and in light of the parties’ settlement agreement, the Court

                                  23   dismisses this case with prejudice under Rule 41(a)(2). The Clerk shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 5, 2020
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
